DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1, 4, 7, 10, 12, 15, 18, 21-24, 28, 30-34, and 37-38 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 10/12/2021. The Applicant’s claims 1, 4, 7, 10, 12, 15, 18, 21-24, 28, 30-34, and 37-38 remain pending. The Applicant amends claims 1, 12, 21, and 30. 

Response to Arguments
The Applicant’s arguments filed on 10/12/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On pages 9-14 of the Arguments/Remarks, the Applicant asserts the cited references do not teach “selecting one of the three dimensional roads; and calculating a route along which the unmanned aerial vehicle is to travel using: the position information, the destination information, and the volume of airspace corresponding to 
The Examiner respectfully disagrees. Raptopoulos teaches that the received route coordinates can be a predefined route or routes (i.e., predefined virtual roads) such as an already known flight plan or plans (Raptopoulos, Paragraphs 0064, 0070, and 0096). Moreover, Raptopoulos teaches that the UAV has “the capability to select flight paths based on destination commands and to detect landing station for automatically landing. (emphasis added). Additionally, the UAVs can be capable of detecting and avoiding stationary obstacles, such as, for example, trees, buildings, radio towers, and the like and also detecting and avoiding moving objects, such as, for example, birds, aircraft, and the like. A UAV can therefore adjust its flight path.” (Raptopoulos, Paragrpah 0064). In other words, the UAV may determine the desired route from a plurality of potential routes (i.e., selecting one of the plurality of three dimensional roads) and travel the determined route to arrive at the particular destination (Raptopoulos, Paragraph 0064-0067, 0070, 0096, and 0014). Lastly, Raptopoulos teaches the ability to pass along to a UAV a predefined space (i.e., volume of airspace) via a geo-fence (Raptopoulos, Paragraph 0046). The geo-fence is capable of setting a length and a width (Raptopoulos, Paragraph 0046). Raptopoulos also teaches setting a height (Raptopoulos, Paragraph 0063). This allows for the UAV to travel a flight plan through the geo-fenced area, thus establishing the potential of a three-dimensional road. (Raptopoulos, Paragraphs 0063-0064).
As a result, the Examiner finds the combination of prior art references (i.e., Ashoori, Kube, and Raptopoulos) teach “selecting one of the three dimensional roads; 
On pages 15-18 of the Arguments/Remarks, the Applicant asserts the cited reference (i.e., Ashoori) does not teach all the features of claim 30.
The Examiner respectfully disagrees. The Examiner finds Ashoori teaches a network entity of route directing unmanned aerial vehicles (UAVs) (UAV in communication with a wireless communication (e.g., stationary transmitter or beacon transmitter (NDB) and for use in rerouting UAVs, Ashoori, Paragraphs 0065-0068, 0081 and Figures 8B and 4A), the network entity being part of a communications system, and being configure to: detect that the network entity should broadcast a warning message about a restricted area (notification sub-region and warning sub-region indicating restricted area, Ashoori, Paragraphs 0065- 0067 and 0080); and broadcast the warning, wherein the network entity is further configured to shape the coverage area of the broadcast warning message such that the coverage area of the broadcast warning message aligns with the restricted area (UAV in communication with a wireless communication (e.g., stationary transmitter or beacon transmitter (NDB) wherein the stationary transmitter and beacon type transmitter shape warning area, usually in such a manner that aligns with the restricted area, Ashoori, Paragraphs 0065-0068 and Figures 6 and 8B). As a result, the Examiner finds Ashoori teaches all the limitations of claim 30. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 10, 12, 15, 18, 21-24, 28, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ashoori et al. U.S. P.G. Publication 2016/0291589 (hereinafter, Ashoori), in view of, Kube et al. U.S. P.G. Publication 2016/0240087 (hereinafter, Kube), in further view of Raptopoulos et al. U.S. P.G. Publication 2014/0032034 (hereinafter, Raptopoulos).
Regarding Claim 1, Ashoori teaches a method of route directing performed in an unmanned aerial vehicle (UAV), the UAV comprising a communication module for wireless communication with an access node of a communications system, the method comprising (UAV in communication with a wireless communication (e.g., stationary transmitter or beacon transmitter (NDB), Ashoori, Paragraphs 0065-0068 and Figure 8B): 
-the UAV flying in a particular direction toward an intended destination (UAV flying in a particular direction, Ashoori, Paragraphs 0068, 0081, and 0099); 
-while flying in the particular direction, the UAV receiving, via the communication module, a warning message transmitted by a network entity that is remote from the UAV (notification sub-region and warning sub-region indicating restricted area, Ashoori, Paragraphs 0065-0067 and 0080), …
 	It shall be noted that Ashoori teaches receiving a warning that the UAV is approaching a restricted area of flying and modifying the instructions of flying based on the restricted area (Ashoori, Paragraphs 0065-0067 and 0080). The modifying of instructions for flying can force the UAV to fly within a certain altitude, at a certain speed (i.e., velocity), and reroute (Ashoori, Paragraphs 0081 and 0099).
	However, Ashoori does not specifically teach the method to include the warning message indicates to the UAV that the UAV must change its velocity; and the UAV changing its velocity in direct response to receiving the warning message transmitted by the network entity.
	Kube teaches the UAV communicating with the restricted area databased to receive restricted area information (Kube, Paragraphs 0026-0030). The information can include types of restrictions placed on UAVs such as altitude, speed, and type of vehicle allowed (Kube, Paragraph 0028).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method to include the warning 
	It would have been obvious because having a drone be informed of restricted area ensures safe operation of the UAVs (Kube, Paragraphs 0003-0005). 
	Moreover, Ashoori does not teach the method to include the UAV receiving, via the communication module, information identifying a predefined three dimensional volume of airspace, the volume of airspace having a length, a width, and a height; the UAV using the information identifying the three dimensional volume of airspace and destination information identifying the intended destination to calculate a route from its current position to the intended destination, wherein the calculated route passes through at least a portion of the identified volume of airspace; and after the UAV calculates the route to the intended destination, the UAV using the calculated route to travel to the particular destination.
	Raptopoulos teaches a system wherein the UAV receives route information or flight plan (i.e., virtual road), which may contain coordinates (e.g., start coordinates, midpoints, ending coordinates) from a communication module (Raptopoulos, Paragraphs 0066-0067 and 0114 and Figure 5). Raptopoulos also teaches that the received route coordinates can be a predefined route (i.e., predefined virtual road) such as an already known flight plan (Raptopoulos, Paragraphs 0064, 0070, and 0096). Moreover, Raptopoulos teaches that the UAV has “the capability to select flight paths based on destination commands and to detect landing station for automatically landing [(i.e., determine / calculate a flying route)]. Additionally, the UAVs can be capable of (Raptopoulos, Paragraph 0064). In other words, the UAV may determine the route and travel the determined route to arrive at the particular destination (Raptopoulos, Paragraph 0064-0067, 0070, 0096, and 0014). Lastly, Raptopoulos teaches the ability to pass along to a UAV a predefined space (i.e., volume of airspace) via a geo-fence (Raptopoulos, Paragraph 0046). The geo-fence is capable of setting a length and a width (Raptopoulos, Paragraph 0046). Raptopoulos also teaches setting a height (Raptopoulos, Paragraph 0063). This allows for the UAV to travel a flight plan through the geo-fenced area (Raptopoulos, Paragraphs 0063-0064).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ashoori to include the UAV receiving, via the communication module, information identifying a predefined three dimensional volume of airspace, the volume of airspace having a length, a width, and a height; the UAV using the information identifying the three dimensional volume of airspace and destination information identifying the intended destination to calculate a route from its current position to the intended destination, wherein the calculated route passes through at least a portion of the identified volume of airspace; and after the UAV calculates the route to the intended destination, the UAV using the calculated route to travel to the particular destination as taught by Raptopoulos. 
	It would have been obvious because having a routing system determine the path for a UAV ensures a package is delivered both safely and efficiently as the routing (Raptopoulos, Paragraphs 0003-0006 and 0014-0015). 
Regarding Claim 4, Ashoori, as modified, teaches the method of claim 1, wherein the warning message comprises route directions to a destination along a route excluding a restricted area (modifying instructions to reroute around certain restricted operation regions, wherein the modifying can be based on information (i.e., warning message and other messages) for the UAV to follow such as flying within a certain altitude at certain speeds, Ashoori, Paragraphs 0081 and 0088-0089 and Figure 4A).
Regarding Claim 7, Ashoori, as modified, teaches the method of claim 1, wherein the UAV changes its velocity by reducing its speed (UAV changing velocity by reducing the UAVs speed, Ashoori, Paragraph 0081), and the method further comprises: 
-the UAV sending to the network entity a request for geographical information about a restricted area; 
-the UAV receiving the requested geographical information; and after receiving the requested geographical information the UAV determining, based on Page 2 of 11Application No. 16/309,744Docket No. 3602-1719US1the geographical information, a route to a destination, wherein the route excludes the restricted area (notification (i.e., warning message) that the UAV is approaching restricted airspace, modifying the instructions to hover in place (i.e., coming to a standstill in the air), receiving restricted operation region data (414) (i.e., geographical data), and rerouting the vehicle around restricted area via the modified instructions, Ashoori, Paragraphs 0078-0081 and Figure 4A)
Regarding Claim 10, Ashoori, as modified, teaches a computer program product comprising a non-transitory computer readable medium storing a computer program for a unmanned aerial vehicle for route direction, the computer program comprising computer program code, which, when executed on at least one processor on the unmanned aerial vehicle causes the unmanned aerial vehicle to perform the method of claim 1 (computer system with computer readable medium include computer program code to send modifying instructions to the UAV to reroute the vehicle, Ashoori, Paragraphs 0047 and 0081 and Figure 4A).
Regarding Claim 12, Ashoori teaches an unmanned aerial vehicle for route directing, the unmanned aerial vehicle (UAV) comprising: 
-a computer readable storage medium storing destination information identifying an intended destination (processor for operating instructions such as determining a destination, Ashoori, Paragraphs 0090, 0081, and 0099);
-a motor (motor, Ashoori, Paragraph 0083); and 
-a transmitter and a receiver for wireless communication with an access node of a -communications system (UAV in communication with a wireless communication (e.g., stationary transmitter beacon transmitter (NDB), thus both transmitter and receiver, Ashoori, Paragraphs 0065-0068 and Figure 8B), the UAV being configured to: 
-while flying in a particular direction towards the intended destination, employ the receiver to receive a warning message transmitted by a network entity (notification sub-region and warning sub-region indicating restricted area and the UAV traveling toward a desired destination, Ashoori, Paragraphs 0065-0067, 0080-0081, and 0099) …
	It shall be noted that Ashoori teaches receiving a warning that the UAV is approaching a restricted area of flying and modifying the instructions of flying based on the restricted area (Ashoori, Paragraphs 0065-0067 and 0080). The modifying of instructions for flying can force the UAV to fly within a certain altitude, at a certain speed (i.e., velocity), and reroute (Ashoori, Paragraphs 0081 and 0099).
	However, Ashoori does not specifically teach the vehicle to include the warning message indicates to the UAV that the UAV must change its velocity, and the network entity is remote from the UAV; and change its velocity in direct response to receiving the warning message.
	Kube teaches the UAV communicating with the restricted area databased to receive restricted area information (Kube, Paragraphs 0026-0030). The information can include types of restrictions placed on UAVs such as altitude, speed, and type of vehicle allowed (Kube, Paragraph 0028).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle to include the warning message indicates to the UAV that the UAV must change its velocity, and the network entity is remote from the UAV; and change its velocity in direct response to receiving the warning message as taught by Kube.
	It would have been obvious because having a drone be informed of restricted area ensures safe operation of the UAVs (Kube, Paragraphs 0003-0005). 
use i) destination information identifying the intended destination and ii) information identifying a three dimensional volume of airspace received via the receiver to calculate a route from its current position to the intended destination, wherein the calculated route passes through at least a portion of the identified volume of airspace, and after calculating the route using the information identifying the predefined three dimensional volume of airspace, use the calculated route to travel to the intended destination.
	Raptopoulos teaches a system wherein the UAV receives route information or flight plan (i.e., virtual road), which may contain coordinates (e.g., start coordinates, midpoints, ending coordinates) from a communication module (Raptopoulos, Paragraphs 0066-0067 and 0114 and Figure 5). Raptopoulos also teaches that the received route coordinates can be a predefined route (i.e., predefined virtual road) such as an already known flight plan (Raptopoulos, Paragraphs 0064, 0070, and 0096). Moreover, Raptopoulos teaches that the UAV has “the capability to select flight paths based on destination commands and to detect landing station for automatically landing. Additionally, the UAVs can be capable of detecting and avoiding stationary obstacles, such as, for example, trees, buildings, radio towers, and the like and also detecting and avoiding moving objects, such as, for example, birds, aircraft, and the like. A UAV can therefore adjust its flight path.” (Raptopoulos, Paragrpah 0064). In other words, the UAV may determine the route and travel the determined route to arrive at the particular destination (Raptopoulos, Paragraph 0064-0067, 0070, 0096, and 0014). Lastly, Raptopoulos teaches the ability to pass along to a UAV a predefined space (i.e., volume of airspace) via a geo-fence (Raptopoulos, Paragraph 0046). The geo-fence is (Raptopoulos, Paragraph 0046). Raptopoulos also teaches setting a height (Raptopoulos, Paragraph 0063). This allows for the UAV to travel a flight plan through the geo-fenced area (Raptopoulos, Paragraphs 0063-0064).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Ashoori t to use i) destination information identifying the intended destination and ii) information identifying a three dimensional volume of airspace received via the receiver to calculate a route from its current position to the intended destination, wherein the calculated route passes through at least a portion of the identified volume of airspace, and after calculating the route using the information identifying the predefined three dimensional volume of airspace, use the calculated route to travel to the intended destination as taught by Raptopoulos.
	It would have been obvious because having a routing system determine the path for a UAV ensures a package is delivered both safely and efficiently as the routing system can account (i.e., process) all UAVs and ground stations in real time (Raptopoulos, Paragraphs 0003-0006 and 0014-0015). 
Regarding Claim 15, Ashoori, as modified, teaches the unmanned aerial vehicle of claim 12, wherein the warning message comprises route to a destination along a route excluding a restricted area (modifying instructions based on messages of restricted area space information to reroute around certain restricted operation regions, Ashoori, Paragraphs 0081 and 0088-0089 and Figure 4A)
Regarding Claim 18, the applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.
Regarding Claim 21, Ashoori teaches a method of directing an unmanned aerial vehicle (UAV) flying in a particular direction toward a destination, the method being performed in a network entity of a communications system, wherein the network entity is separate from the UAV (UAV in communication with a wireless communication (e.g., stationary transmitter or beacon transmitter (NDB), Ashoori, Paragraphs 0065-0068 and Figure 8B), and comprising: the network entity determining a location of the UAV (UAV provides position to the network entity and based on the position and route is rerouted to avoid the restricted airspace, Ashoori, Paragraphs 0079-0081 and 0099 and Figure 4A); based on the determined location of the UAV, the network entity determining whether a criteria is satisfied; as a result of determining that the criteria is satisfied, the network entity transmitting to the UAV a warning message (notification sub-region and warning sub-region indicating restricted area, once the drone enters each sub-region, Ashoori, Paragraphs 0065- 0067 and 0080 and Figure 5B) …
It shall be noted that Ashoori teaches receiving a warning that the UAV is approaching a restricted area of flying and modifying the instructions of flying based on the restricted area (Ashoori, Paragraphs 0065-0067 and 0080). The modifying of instructions for flying can force the UAV to fly within a certain altitude, at a certain speed (i.e., velocity), and reroute (Ashoori, Paragraphs 0081 and 0099).	However, Ashoori indicating to the UAV that the UAV must change its velocity.
Kube teaches the UAV communicating with the restricted area databased to receive restricted area information (Kube, Paragraphs 0026-0030). The information can include types of restrictions placed on UAVs such as altitude, speed, and type of vehicle allowed (Kube, Paragraph 0028).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method to include indicating to the UAV that the UAV must change its velocity as taught by Kube.
It would have been obvious because having a drone be informed of restricted area ensures safe operation of the UAVs (Kube, Paragraphs 0003-0005).
	Moreover, Ashoori does not teach the method to include obtaining position information identifying UAV’s current position; obtaining information identifying the destination for the UAV; defining a plurality of three dimensional roads, wherein each of the three dimensional roads corresponds to a different volume of airspace; selecting one of the plurality of three dimensional roads; and calculating a route along which the unmanned aerial vehicle is to travel using: the position information, the destination information, and the volume of airspace corresponding to the selected three dimensional road.
	Raptopoulos teaches obtaining a position of the UAV and sending to the UAV
route information (i.e., virtual road) wherein the UAV from the route information determines a path to fly the route information and arrive at the destination (Raptopoulos, Paragraphs 0064-0067, 0090, and 0093 and Figures 1, 5, and 6). (Raptopoulos, Paragraph 0046). The geo-fence is capable of setting a length and a width (Raptopoulos, Paragraph 0046). Raptopoulos also teaches setting a height (Raptopoulos, Paragraph 0063). This allows for the UAV to travel a flight plan through the geo-fenced area (Raptopoulos, Paragraphs 0063-0064).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ashoori to include obtaining position information identifying UAV’s current position; obtaining information identifying the destination for the UAV; defining a plurality of three dimensional roads, wherein each of the three dimensional roads corresponds to a different volume of airspace; selecting one of the plurality of three dimensional roads; and calculating a route along which the unmanned aerial vehicle is to travel using: the position information, the destination information, and the volume of airspace corresponding to the selected three dimensional road as taught by Raptopoulos.
	It would have been obvious because having a routing system determine the path for a UAV ensures a package is delivered both safely and efficiently as the routing system can account (i.e., process) all UAVs and ground stations in real time (Raptopoulos, Paragraphs 0003-0006 and 0014-0015). 
Regarding Claim 22, Ashoori, as modified, teaches the method of claim 21, further comprising: 
-obtaining information on a current position and an intended destination of the unmanned aerial vehicle (UV provides position and based on the position and route is rerouted to avoid the restricted airspace, Ashoori, Paragraphs 0079-0081 and 0099 and Figure 4A) 
-determining, based on the obtained information, a route to the destination, the route excluding a restricted area (rerouting the UAV to avoid the restricted area, should the planned route pass over the restricted area, Ashoori, Paragraphs 0081 and 0099); and 
-signaling information on the route to the unmanned aerial vehicle (passing along the information (i.e., modified instructions) to the UAV, Ashoori, Paragraphs 0081 and 0099).
Regarding Claim 23, Ashoori, as modified, teaches the method of claim 21, further comprising: 
receiving, from the unmanned aerial vehicle, a request for geographical information on a restricted area; and sending, in response to the request, the geographical information on the restricted area to the unmanned aerial vehicle (UAV receiving restricted operation region data (414) (i.e., geographical data), Ashoori, Paragraphs 0078-0081 and Figure 4A).
Regarding Claim 24, Ashoori, as modified, teaches the method of claim 21, further comprising transmitting to the unmanned aerial vehicle information identifying a three dimensional road (modifying instructions to reroute around certain restricted operation regions, (i.e., virtual road is a route), wherein the UAV can still arrive at the desired destination, Ashoori, Paragraphs 0081 and 0088 and Figure 4A).
Regarding Claim 28, Ashoori teaches a computer program product comprising a non-transitory computer readable medium storing a computer program for a network (computer system with computer readable medium include computer program code to send modifying instructions to the UAV to reroute the vehicle, Ashoori, Paragraphs 0047 and 0081 and Figure 4A).
Regarding Claim 33, the Applicant’s claim has similar limitations to claim 1 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 1.
Regarding Claim 34, Ashoori, as modified, teaches the network entity of claim 33, wherein the network entity is further configured to: obtain a current position of and a destination for a UAV, and determine a route along which the UAV is to travel based on the current position, the destination, and the three dimensional road (modifying instructions to reroute around certain restricted operation regions, (i.e., virtual road is a route), wherein the UAV can still arrive at the desired destination, Ashoori, Paragraphs 0081 and 0088-0089 and Figure 4A). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-32, 37, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashoori et al. U.S. P.G. Publication 2016/0291589 (hereinafter, Ashoori).
Regarding Claim 30, Ashoori teaches a network entity of route directing unmanned aerial vehicles (UAVs) (UAV in communication with a wireless communication (e.g., stationary transmitter or beacon transmitter (NDB) and for use in rerouting UAVs, Ashoori, Paragraphs 0065-0068, 0081 and Figures 8B and 4A), the network entity being part of a communications system, and being configure to: detect that the network entity should broadcast a warning message about a restricted area (notification sub-region and warning sub-region indicating restricted area, Ashoori, Paragraphs 0065- 0067 and 0080); and 
broadcast the warning, wherein the network entity is further configured to shape the coverage area of the broadcast warning message such that the coverage area of the broadcast warning message aligns with the restricted area (UAV in communication with a wireless communication (e.g., stationary transmitter or beacon transmitter (NDB) wherein the stationary transmitter and beacon type transmitter shape warning area, usually in such a manner that aligns with the restricted area, Ashoori, Paragraphs 0065-0068 and Figures 6 and 8B)
Regarding Claim 31, Ashoori teaches the network entity of claim 30, wherein the network entity is further configured to: obtain information on a current position and a destination of a UAV (UAV provides position and based on the position and route is rerouted to avoid the restricted airspace, Ashoori, Paragraphs 0079-0081 and 0099 and Figure 4A), determine, based on the obtained information, a route to the destination, wherein the route excludes the restricted area (rerouting the UAV to avoid the restricted area, should the planned route pass over the restricted area, Ashoori, Paragraphs 0081 and 0099), and signal information on the route to the UAV (passing along the information (i.e., modified instructions) to the UAV, Ashoori, Paragraphs 0081 and 0099).
Regarding Claim 32, Ashoori teaches the network entity of claim 30, wherein the network entity is further configured to: receive, a request transmitted by a UAV, the request being for geographical information on the restricted area, and send, in response to the request, the geographical information on the restricted area to the UAV (UAV receiving restricted operation region data (414) (i.e., geographical data), Ashoori, Paragraphs 0078-0081 and Figure 4A).
Regarding Claim 37, Ashoori teaches the method of claim 30, wherein the network entity comprises a plurality of antenna elements, and the network entity is configured to shape the coverage area of the broadcast warning message by applying complex weights on the plurality of antenna elements (UAV in communication with a wireless communication (e.g., stationary transmitter or beacon transmitter (NDB) wherein the stationary transmitter and beacon type transmitter shape warning area, usually in such a manner that aligns with the restricted area, the transmitter or beacon transmitter are types of antenna elements, Ashoori, Paragraphs 0065-0068 and Figures 6 and 8B).
Regarding Claim 38, Ashoori teaches the method of claim 37, wherein the network entity is further configured to update the complex weights based on information indicating the positions of one or more UAVs that have received the warning message (different regions wherein the UAV is located configures to different weighted actions, thus based on the information of the position of the UAV the weighted action may be a warning to the UAV or rerouting the UAV, Ashoori, Paragraphs 0065-0068 and Figures 6 and 8B).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667